Exhibit 10.1


Your Immediate Attention is Required
By clicking the “Accept” button associated with this Grant Notice in Charles
Schwab’s Equity Award Center, you are expressly agreeing to all of the terms and
conditions of this Grant Notice set forth below, intending to be legally bound.
Such terms and conditions include, without limitation, (1) certain
non-competition, non-solicitation, non-disparagement, inventions assignment and
confidentiality restrictions (Section 11), and (2) the waiver of any rights set
forth in any employment agreement or other agreement regarding the accelerated
vesting of equity awards upon a change in control of Monster Worldwide, Inc.
(Section 5(b)(iv)).


As described in Section 23 of this Grant Notice, the deadline for accepting this
Grant Notice is 15 business days following the date of the email notifying you
of the availability of this Grant Notice in Charles Schwab’s Equity Award
Center. If you do not accept this Grant Notice by that deadline (by clicking the
“Accept” button associated with this Grant Notice in Charles Schwab’s Equity
Award Center), then the Performance Share Award evidenced by this Grant Notice
will be cancelled and forfeited.









--------------------------------------------------------------------------------






MONSTER WORLDWIDE, INC.
PERFORMANCE SHARE AWARD
GRANT NOTICE
MONSTER WORLDWIDE, INC., a Delaware corporation (the “Company”), hereby notifies
_________________________ (the “Participant”) of a grant of a Performance Share
Award (this “Award”) by the Committee to the Participant on _______________ (the
“Grant Date”) pursuant to the Company’s Amended and Restated 2008 Equity
Incentive Plan (the “Plan”), upon the terms and conditions set forth in this
Grant Notice and the Plan. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan.
1.Grant of Award. Subject to the terms and conditions of this Grant Notice and
the Plan, the Participant has been granted this Award, representing a right of
the Recipient to receive shares of the Company’s Common Stock based upon the
achievement of certain Company performance conditions. The target number of
shares of Common Stock to be issued to the Participant under this Award, and the
maximum number of shares of Common Stock that may be issued to the Participant
under this Award, are as follows:
Target Number of Shares of Common Stock (the “Target Shares”):
[TARGET #]
Maximum Number of Shares of Common Stock (the “Maximum Shares”):
[MAXIMUM #]

Shares of Common Stock will vest under this Award, and payment of such shares
shall be made, if at all, in accordance with Sections 3 and 4 below.
2.    Performance Measures and Performance Periods. The performance measures
under this Award shall be (A) Annual Revenue Growth and (B) Cash EBITDA, each as
defined in Section 7 below. The performance goals under this Award cover three
performance periods: (X) the interim performance period 2016, (Y) the interim
performance period 2016 – 2017 and (Z) the full three-year performance period
2016 – 2018.
3.    Performance Goals.
(a)    Interim Performance Period: 2016. The Participant may earn up to 33-⅓% of
the Target Shares based on Company performance during 2016 as follows, provided
that the Participant remains in the continuous employment of the Company or any
of its Affiliates from the Grant Date through and including the applicable
Vesting Date, except as provided in Section 5:


1



--------------------------------------------------------------------------------





Performance
Level
Annual Revenue Growth
 
Cash EBITDA
Goal
Payout Level
(% of Target Shares earned)
Goal
Payout Level
(% of Target Shares earned)
No Payout
<___%
0% of Target Shares
<$___ million
0% of Target Shares
Threshold
___%
8-⅓% of Target Shares
$___ million
8-⅓% of Target Shares
Target
___%
16-⅔% of Target Shares
$___ million
16-⅔% of Target Shares

(b)    Interim Performance Period: 2016 – 2017. The Participant may earn up to
33-⅓% of the Target Shares based on Company performance during 2016 – 2017 as
follows, provided that the Participant remains in the continuous employment of
the Company or any of its Affiliates from the Grant Date through and including
the applicable Vesting Date, except as provided in Section 5:
Performance
Level
Average Annual
Revenue Growth
 
Cumulative Cash EBITDA
Goal
Payout Level
(% of Target Shares earned)
Goal
Payout Level
(% of Target Shares earned)
No Payout
<___%
0% of Target Shares
<$___ million
0% of Target Shares
Threshold
___%
8-⅓% of Target Shares
$___ million
8-⅓% of Target Shares
Target
___%
16-⅔% of Target Shares
$___ million
16-⅔% of Target Shares

Any shares of Common Stock earned by the Participant under Sections 3(a) and
3(b) shall be referred to as the “Interim Shares.” The number of Interim Shares
earned with respect to Annual Revenue Growth or Average Annual Revenue Growth
shall be referred to as the “Revenue Growth Interim Shares,” and the number of
Interim Shares earned with respect to Cash EBITDA or Cumulative Cash EBITDA
shall be referred to as the “Cash EBITDA Interim Shares.”
(c)    Three-Year Performance Period: 2016 – 2018. The Participant may earn a
number of shares of Common Stock up to the Maximum Shares less the Interim
Shares, based on Company performance during 2016 – 2018 as follows, provided
that the Participant remains in the continuous employment of the Company or any
of its Affiliates from the Grant Date through and including the applicable
Vesting Date, except as provided in Section 5:
Performance
Level
Average Annual
Revenue Growth
 
Cumulative Cash EBITDA
Goal
Payout Level
(% of Target Shares earned)
Goal
Payout Level
(% of Target Shares earned)
No Payout
<___%
0% of Target Shares
<$___ million
0% of Target Shares
Threshold
___%
25% of Target Shares, less any Revenue Growth Interim Shares
$___ million
25% of Target Shares, less any Cash EBITDA Interim Shares
Target
___%
50% of Target Shares, less any Revenue Growth Interim Shares
$___ million
50% of Target Shares, less any Cash EBITDA Interim Shares
Maximum
___%
100% of Target Shares, less any Revenue Growth Interim Shares
$___ million
100% of Target Shares, less any Cash EBITDA Interim Shares



2



--------------------------------------------------------------------------------





(d)    Performance Measures Independent of One Another. Each performance measure
– Annual Revenue Growth (or Average Annual Revenue Growth) and Cash EBITDA (or
Cumulative Cash EBITDA) – shall be determined independently of one another, with
the potential for the Participant to earn a portion of the Target Shares based
on each measure.
(e)    Linear Interpolation Between Threshold, Target and Maximum. In the event
the Company’s Annual Revenue Growth (or Average Annual Revenue Growth) and/or
Cash EBITDA (or Cumulative Cash EBITDA) falls between the “Threshold” and
“Target” goals or between the “Target” and “Maximum” goals, linear interpolation
shall be used to determine the number of shares of Common Stock earned.
(f)    Average Annual Revenue Growth. For purposes of Section 3(b), “Average
Annual Revenue Growth” for the period 2016 – 2017 means the average of the
Annual Revenue Growth for (1) 2016 (compared to 2015) and (2) 2017 (compared to
2016). For purposes of Section 3(c), “Average Annual Revenue Growth” for the
period 2016 – 2018 means the average of the Annual Revenue Growth for (1) 2016
(compared to 2015), (2) 2017 (compared to 2016) and (3) 2018 (compared to 2017).
(g)    Cumulative Cash EBITDA. For purposes of Section 3(b), “Cumulative Cash
EBITDA” for the period 2016 – 2017 means the Cash EBITDA for 2016 plus the Cash
EBITDA for 2017. For purposes of Section 3(c), “Cumulative Cash EBITDA” for the
period 2016 – 2018 means the Cash EBITDA for 2016 plus the Cash EBITDA for 2017
plus the Cash EBITDA for 2018.
(h)    Equitable Adjustments by the Committee. The Committee shall from time to
time equitably adjust the performance goals set forth in Sections 3(a), 3(b) and
3(c) as a result of acquisitions or dispositions completed by the Company or any
similar corporate transactions, or as a result of any operations being treated
as discontinued operations in the Company’s financial statements.
4.    Vesting – Mechanics and Payment.
(a)    Committee Certification; Vesting Dates. The Committee shall certify in
writing the Company’s performance under each performance measure, no later than
the 15th day of the third month following the end of each performance period
(i.e., no later than March 15, 2017, March 15, 2018 and March 15, 2019). Subject
to Section 3, any shares of Common Stock earned based on the results of the
Committee’s certification shall vest on the date of such certification, and the
date of such certification shall be referred to as a “Vesting Date.”
(b)    Payment Upon Vesting. Subject to Section 4(d), on or as soon as
reasonably practicable following the applicable Vesting Date, the Company shall
cause the Participant’s account with the third party administering the Company’s
equity awards programs (currently Charles Schwab) (the “Administrator”) to be
credited with the number of shares of Common Stock that vested on such date,
subject to Sections 6 and 12 below. It is a condition to the Company’s
obligation to credit any shares of Common Stock to the Participant pursuant to
this Grant Notice that the Participant shall have opened an account with the
Administrator.


3



--------------------------------------------------------------------------------





(c)    No Fractional Shares Issued. Any fractional shares of Common Stock
resulting from the strict application of the tables in Section 3 above will be
disregarded and the actual number of shares of Common Stock becoming vested on
any specific Vesting Date will be only the full number of shares of Common Stock
determined by applying the percentages in such tables.
(d)    Alternative Settlement Method – Cash. The Committee may elect to have the
Company settle any payment owed to the Participant under this Award with respect
to any Vesting Date in cash rather than the issuance of shares of Common Stock,
subject to Section 12. The amount of any such cash payment shall be determined
based on the Fair Market Value per share of the Company’s Common Stock on the
applicable Vesting Date. Any such cash payment may be made to the Participant’s
account with the Administrator or by such other method as the Company shall
reasonably determine. In the event of any such cash payment, the corresponding
number of shares of Common Stock shall be deemed to have been issued to the
Participant for purposes of all calculations under this Award relating to the
number of shares of Common Stock that may be issued to the Participant
hereunder. By way of example, in the event the Company pays cash to settle any
Interim Shares, such Interim Shares shall be deemed to have been earned by and
distributed to the Participant for purposes of Sections 3(c) and 5.
(e)    Termination/Forfeiture of Award. This Award shall terminate on the
business day following the Vesting Date for the full three-year performance
period 2016 – 2018, which Vesting Date will be no later than March 15, 2019. Any
unearned portion of this Award at that time shall immediately and automatically
terminate and be forfeited as of such date.
5.    Acceleration Events.
(a)    Death/Disability. In the event that during the period of the
Participant’s employment with the Company or one of its Affiliates after the
Grant Date and while this Award remains in effect:
(i)
the Participant dies, or

(ii)
the Participant is terminated by the Company or one of its Affiliates due to
Disability,

then this Award shall immediately vest and be payable as of the date of such
event, unless such date is not a business day in which case the vesting shall be
delayed until the first business day following the date of such event. The
number of shares of Common Stock payable upon such accelerated vesting shall be
determined by assuming “Target” performance for both performance measures during
the full three-year performance period 2016 – 2018, less any Interim Shares
previously earned by and distributed to the Participant.
(b)    Change in Control.
(i)    In the event of a Change in Control (as defined in the Plan) in which
there is a successor entity (a “Successor”), the Successor may agree that this
Award shall be assumed, or replaced with the same type of award with similar
terms and conditions, by the Successor. If applicable, (A) this Award shall be
appropriately adjusted, immediately after such


4



--------------------------------------------------------------------------------





Change in Control, to apply to the class of securities issued in connection with
the Change in Control, (B) the number of shares issuable under this Award shall
be adjusted based on the consideration payable per share of Common Stock in
connection with the Change in Control and (C) other appropriate adjustments in
the terms and conditions of this Award shall be made.
(ii)    To the extent a Successor in a Change in Control transaction does not
assume this Award or issue replacement awards as provided in Section 5(b)(i),
then this Award shall immediately vest and be payable as of the date of the
Change in Control. The number of shares of Common Stock payable upon such
accelerated vesting shall be determined by assuming “Target” performance for
both performance measures during the full three-year performance period 2016 –
2018, less any Interim Shares previously earned by and distributed to the
Participant.
(iii)    In addition, upon a Qualified Termination of the Participant’s
employment, this Award shall immediately vest and be payable as of the date of
such Qualified Termination. The number of shares of Common Stock payable upon
such accelerated vesting shall be determined by assuming “Target” performance
for both performance measures during the full three-year performance period 2016
– 2018, less any Interim Shares previously earned by and distributed to the
Participant.
(iv)    The Participant agrees to waive, with respect to this Award, any
provision in the Participant’s employment agreement or any other agreement that
provides for accelerated vesting of equity awards upon a change in control of
the Company. This Grant Notice and the Plan are the sole governing documents
regarding the possible vesting of this Award as a result of a change in control
of the Company.
6.    Certain Changes; Rights as a Stockholder. The number and class of shares
of Common Stock or other securities which are distributable to the Participant
under this Award shall be adjusted proportionately or as otherwise appropriate
to reflect any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, spin-off, split-off, split-up,
recapitalization, capital reorganization, reclassification of shares of Common
Stock, merger or consolidation, or any like capital adjustment, or the payment
of any stock dividend, and/or to reflect a change in the character or class of
shares covered by the Plan arising from a readjustment or recapitalization of
the Company’s capital stock, in each case as determined by the Committee. The
Participant shall not have any rights to cash dividends, voting rights or other
rights of a stockholder with respect to the shares of Common Stock underlying
this Award until the Company delivers Common Stock to the Participant’s account
in accordance with Section 4(b).
7.    Definitions. The following terms shall have the following meaning:
(a)    “Annual Revenue Growth” for a stated year means the percentage growth in
the Company’s consolidated revenue for such year as compared to the prior year,
determined on a constant currency basis.
(b)    “Business” means the business of (i) connecting employers and people
searching for career opportunities using the Internet; (ii) offering online
recruitment advertising


5



--------------------------------------------------------------------------------





and/or job posting targeted to careers or vocations; or (iii) providing software
or automation which is specifically and primarily designed for use in and
specifically and primarily marketed to businesses engaged in an activity listed
in (i) or (ii), above.
(c)    “Cash EBITDA” means the Company’s consolidated operating income excluding
depreciation, amortization and stock-based compensation.
(d)    “Cause” means (subject to the last sentence of this Section 7(d)):
(i)    (A) the Participant’s willful misconduct or gross negligence in the
performance of the Participant’s duties to the Company and/or its Affiliates,
(B) the Participant’s failure to attempt in good faith to carry out, or comply
with, in any material respect any lawful and reasonable directive of the
Participant’s supervisor or (C) the Participant’s material violation of the
Company’s Code of Business Conduct and Ethics;
(ii)    the Participant’s unlawful use (including being under the influence) of
drugs on the premises of the Company or its Affiliates or while performing the
Participant’s employment duties and responsibilities;
(iii)    the Participant’s failure or refusal to reasonably cooperate with any
Company investigation or governmental/regulatory authority having jurisdiction
over the Participant and the Company or its Affiliates;
(iv)    the Participant’s material breach of the Participant’s employment
agreement, if any, or of any of the rules, regulations or policies or procedures
of the Company or its Affiliates;
(v)    the Participant’s commission at any time in the performance of the
Participant’s duties of any act of fraud, embezzlement, misappropriation of
property of the Company or its Affiliates, moral turpitude or breach of
fiduciary duty that could possibly have a material adverse effect on the
Company; or
(vi)    the Participant’s indictment related to the commission of any criminal
act.
Notwithstanding the above provisions of this Section 7(d), if an employment
agreement is in effect between the Participant and the Company or one of its
Affiliates, “Cause” has the meaning, if any, defined therein.
(e)    “Disability” or “Disabled” means, notwithstanding any definition in the
Plan, that, in the determination of the Committee, the Participant is both (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and (ii) (x) in case the Participant is eligible for the long term
disability program offered to United States-based employees by the Company or
its Affiliates, the Participant has actually received long term disability
benefits for no less than 9 months or (y) in case the Participant is not
eligible for such long term disability program solely by virtue of not being
based in the United States, the Participant would have been eligible to receive
long term disability benefits for no less than 9 months but for the Participant
not being based in the United


6



--------------------------------------------------------------------------------





States. For purposes of Section 5(a) above, it is understood that the Disability
shall be deemed to be incurred on the last day of the 9-month period
contemplated in clause (ii) of the immediately preceding sentence. In the event
the Participant has met the condition set forth in clause (i) of the first
sentence of this definition but does not satisfy the condition set forth in
clause (ii) of this definition solely by reason of the Participant’s death, then
the provisions of such clause (ii) shall be deemed to have been satisfied and
for purposes of Section 5(a) above the Disability shall be deemed to be incurred
on the date of such death.
(f)    The “Fair Market Value” per share of the Company’s Common Stock means the
closing price per share of the Common Stock on the New York Stock Exchange or
other principal exchange or over-the-counter market on which such shares are
trading, if any, on the applicable date. If shares of the Common Stock are not
listed or admitted to trading on any exchange, over-the-counter market or any
similar organization as of the applicable date, the Fair Market Value shall be
determined by the Committee in good faith using any fair and reasonable means
selected in its discretion.
(g)    “Good Reason” means the occurrence of any of the following without the
Participant’s prior written consent (subject to the last two paragraphs of this
Section 7(g)):
(i)    a material reduction in the Participant’s position or title from those
held immediately prior to the Change in Control;
(ii)    (A) a material diminution or undue dilution in the nature or scope of
the Participant’s employment responsibilities, duties or authority as compared
to such levels immediately prior to the Change in Control, (B) a material
interference with the discharge of the Participant’s responsibilities, duties or
authority or (C) the assignment to the Participant of duties or responsibilities
that are materially and adversely inconsistent with the Participant’s position;
or
(iii)    a material reduction of the Participant’s annual base salary or target
incentive opportunity as in effect immediately prior to the Change in Control,
other than an amendment, modification or termination of an incentive
compensation program that applies on a non-discriminatory basis to similarly
situated employees.
Notwithstanding the above provisions of this Section 7(g), the Participant may
not resign from employment for Good Reason unless: (A) the Participant provides
the Company or its applicable Affiliate with at least 30 days prior written
notice of the Participant’s intent to resign for Good Reason (which notice is
provided not later than the 90th day following the date on which the Participant
becomes aware of the occurrence of the event constituting Good Reason), and (B)
the Company or its applicable Affiliate does not remedy the alleged violation(s)
within such 30-day period.
Notwithstanding the above provisions of this Section 7(g), if an employment
agreement is in effect between the Participant and the Company or one of its
Affiliates, “Good Reason” has the meaning, if any, defined therein.
(h)    “Qualified Termination” means either (1) a termination of the
Participant’s employment without Cause or (2) a resignation of employment by the
Participant for Good


7



--------------------------------------------------------------------------------





Reason, in each case upon the consummation of or within 12 months following a
Change in Control.
8.    No Employment Rights; Termination of Employment. Nothing in this Grant
Notice shall give the Participant any right to continue in the employment of the
Company or any Affiliate, or to interfere in any way with the right of the
Company or any Affiliate to terminate the employment of the Participant. Except
as otherwise expressly provided in Section 5 hereof, any outstanding, unvested
portion of this Award shall immediately and automatically terminate and be
forfeited in its entirety as of the date the Participant’s employment with the
Company and its Affiliates terminates or ceases for any reason or no reason,
whether voluntary or involuntary (including, without limitation, termination or
cessation of employment with or without cause or arising out of or in connection
with a reduction in force, sale or shutdown of certain operations, or
otherwise), provided, however, that only for purposes of this Grant Notice the
Participant’s employment shall not be deemed terminated solely by virtue of the
Participant’s voluntary cessation of employment in circumstances that the
Committee determines are reasonably likely to result in a Disability for so long
as the Committee determines that the Participant continues to satisfy the
conditions that would ultimately lead to the Committee’s determination that the
Participant has incurred a Disability.
9.    Plan Provisions. The provisions of the Plan shall govern, and if or to the
extent that there are inconsistencies between those provisions and the
provisions hereof, the provisions of the Plan shall govern. A copy of the Plan
is available on the Company’s global Intranet Web site, currently located at
http://insideworldwide.com.
10.    Clawback. Upon the occurrence of a “Forfeiture Event” (as defined below),
as determined by the Company, the Participant shall forfeit any outstanding,
unvested portion of this Award, and with respect to any shares of Common Stock
or cash previously acquired under this Award that are held by the Participant or
shares of Common Stock that have been disposed of by the Participant (and/or any
trust, or family partnership or other entity benefitting or controlled by the
Participant), the Participant shall, within 10 days after written demand
therefore, either cause such shares of Common Stock or cash to be returned to
the Company for no consideration or pay to the Company, with respect to each
share of Common Stock so disposed, an amount equal to the gross amount received
by such Participant (and/or such trust or family partnership or other entity)
upon such disposition. For purposes of this Section 10, a “Forfeiture Event”
shall mean (i) the Participant’s material breach of any of the restrictive
covenants set forth in Section 11 hereof, (ii) the Participant’s willful
misconduct or gross negligence in the performance of the Participant’s duties to
the Company and/or its Affiliates, (iii) the Participant’s intentional
commission at any time in the performance of the Participant’s duties to the
Company and/or its Affiliates of any act of fraud, embezzlement or
misappropriation of Company and/or any of its Affiliates’ property and/or (iv)
the Participant’s (A) failure or refusal to reasonably cooperate with any
governmental/regulatory authority having jurisdiction over the Participant and
the Company, (B) willful failure or refusal to attempt in good faith to carry
out, or comply with, in any material respect any lawful and reasonable written
directive of the Board, the Company’s Chief Executive Officer or the
Participant’s supervisor or (C) willful material violation of the Company’s Code
of Business Conduct and Ethics. The Company’s rights under this Section 10 shall
be in addition to any other rights of recoupment or


8



--------------------------------------------------------------------------------





similar rights that the Company may have pursuant to the Plan or otherwise,
including without limitation pursuant to Section 11 of the Plan.
11.    Restrictive Covenants and Other Agreements. In consideration for the
grant of this Award and the Participant’s continued employment with the Company
or any of its Affiliates, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Participant hereby
agrees to the restrictive covenants and other agreements set forth in this
Section 11. The Participant acknowledges and agrees that the restrictions
contained in this Section 11 are critical and necessary to protect the Company’s
and its Affiliates’ legitimate business interests and good will (including the
protection of Confidential Information (as defined below)); are reasonably drawn
to this end as to duration, place, and scope; are not unduly burdensome; are not
injurious to the public interest; are supported by adequate consideration; and
that the Participant’s agreement to abide by such restrictions is made in order
to induce the Company to offer the Participant this Award.
(a)Confidential Information.
(i)    The Participant acknowledges and agrees that all information, whether or
not in writing, concerning the Company’s and/or its Affiliates’ business,
technology, business relationships or financial affairs which the Company and
its Affiliates have not released to the general public, including but not
limited to the identity of the clients, customers, suppliers, employees and
consultants of the Company and its Affiliates, all information concerning the
projects, products, program and marketing plans of the Company and its
Affiliates, and all pricing and cost information, financial information,
methodologies, know-how, processes, practices, approaches, projections,
forecasts, formats, systems, data gathering methods and/or strategies of the
Company and its Affiliates, irrespective of whether such information constitutes
a trade secret under any applicable law (collectively, “Confidential
Information”) is and will be the exclusive property of the Company and its
Affiliates. Except in the good faith performance of the Participant’s duties as
an employee of the Company or any of its Affiliates, the Participant shall not
at any time while employed by the Company or any of its Affiliates, or any time
thereafter, without the prior express written consent of the Company, directly
or indirectly divulge, disclose, use or make available or accessible any
Confidential Information to any person, firm, partnership, corporation, trust or
any other entity or third party. In addition, the Participant shall not create
any derivative work or other product based on or resulting from any Confidential
Information (except in the good faith performance of the Participant’s duties as
an employee of the Company or any of its Affiliates). The Participant recognizes
that all of the documents and other tangible items which contain any
Confidential Information are the Company’s and its Affiliates’ property
exclusively, including those documents and items which the Participant may have
developed or contributed to developing while in the Company’s or any of its
Affiliates’ employ, whether or not developed during regular working hours or on
the Company’s or any of its Affiliates’ premises.
(ii)    The Participant shall not take any action (or engage in any omission)
that would reduce the value of the Confidential Information to the Company or
any of its Affiliates. The Participant shall return to the Company’s designee,
no later than the effective date of the termination of the Participant’s
employment for any reason, and without retaining any


9



--------------------------------------------------------------------------------





copies, all property of the Company and its Affiliates, including but not
limited to all notes or excerpts thereof, memoranda, computer disks or other
media, computer programs, diaries, notes, records, data, customer or client
lists, marketing plans and strategies, and any other documents consisting of or
containing Confidential Information, that is in the Participant’s actual or
constructive possession or which is subject to the Participant’s control at such
time.
(b)    Intellectual Property/Assignment of Inventions.
(i)    The Participant acknowledges and agrees that all ideas, inventions,
copyrightable or patentable works, improvements, innovations, techniques,
designs, methods, developments, products, services, technologies, writings,
discoveries and the like (hereafter “Intellectual Property”) that the
Participant makes, conceives, reduces to practice or develops, in whole or in
part, either alone or jointly with others, in connection with the Participant’s
employment with the Company or any of its Affiliates or with the use of any of
the Company’s or any of its Affiliates’ resources, shall be considered “works
made for hire” and shall be the sole property of the Company or such Affiliate
to the maximum extent permitted by law and that the Company or such Affiliate
shall be the sole owner of all rights in connection therewith. The Participant
shall promptly and fully disclose all such Intellectual Property to the Company
and hereby irrevocably assigns, transfers and conveys, to the maximum extent
permitted by applicable law, all right, title and interest therein (including
rights under patent, copyright, trademark, trade secret, unfair competition and
related laws) to the Company or such Affiliate to the extent ownership of any
such rights does not vest originally in the Company or such Affiliate.
(ii)    The Participant acknowledges that he or she has conveyed and assigned,
and hereby does convey and assign, to the Company (or, at the Company’s request,
any of its Affiliates), for good and sufficient consideration, the entire right,
title and interest, including any and all copyright, trademark and patent rights
therein or relating thereto, in and to any Intellectual Property, whether or not
patentable or copyrightable, that the Participant made, conceived, or reduced to
practice prior to the date hereof, either solely or jointly with others, in
connection with the Participant’s employment with the Company or any of its
Affiliates or with the use of any of the Company’s or any of its Affiliates’
resources.
(iii)    The Participant further agrees to, at the Company’s request and expense
(but without additional compensation to the Participant), assist the Company or
its designee in obtaining any patents and copyrights relating to any
Intellectual Property described above and shall execute all documents and do all
things necessary to obtain patents, copyrights, trademarks and trade names or to
otherwise vest the Company (or its designee) with full and exclusive title
thereto, and protect the same against infringement by others. If the Company is
unable for any reason to secure the Participant’s signature on any document for
this purpose, then the Participant hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as the Participant’s
agent and attorney in fact, to act for and in the Participant’s behalf and stead
to execute any documents and to do all other lawfully permitted acts in
connection with the foregoing.
(c)    Non-Competition. The Participant acknowledges and recognizes the highly
competitive nature of the Business, the valuable Confidential Information to
which the Participant has had and will continue to have access, and the customer
goodwill associated with


10



--------------------------------------------------------------------------------





the ongoing business of the Company. Accordingly, the Participant agrees that
during the period the Participant is employed by the Company or any of its
Affiliates and for a period of twelve (12) months following the termination of
the Participant’s employment for any reason, the Participant will not, anywhere
in the world, directly or indirectly, alone or in conjunction with any other
person or entity: (i) engage in any business for Participant’s own account that
competes with the Business; (ii) enter the employ of, or render any services,
whether as employee, consultant, independent contractor or otherwise, to any
person or entity engaged in any business that competes with the Business; or
(iii) acquire a financial interest in, or otherwise become involved with, any
person or entity engaged in any business that competes with the Business, as an
individual, partner, shareholder, officer, director, principal, agent, trustee,
or consultant. Notwithstanding anything to the contrary in this Grant Notice,
the Participant may directly or indirectly own, solely as a passive investment,
securities of any person or entity that competes with or is engaged in a
business similar to the Business that are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Participant (i)
is not a controlling person of, or a member of a group which controls, such
person or entity and (ii) does not, directly or indirectly, own five percent
(5%) or more of any class of securities of such person or entity.
(d)    Client Non-Solicitation. During the period the Participant is employed by
the Company or any of its Affiliates and for a period of twelve (12) months
following the termination of the Participant’s employment for any reason, the
Participant agrees that the Participant will not, directly or indirectly: (i)
call on, solicit, or perform services for any client to whom the Company or any
of its Affiliates provided services at any time during the twelve (12) months
immediately prior to the Participant’s termination of employment or any
prospective client to whom the Company or any of its Affiliates had made a
presentation at any time during the twelve (12) months immediately prior to the
Participant’s termination of employment, for purposes related to competing with
the Business; (ii) otherwise interfere with or attempt to interfere with
business relationships established between the Company or any of its Affiliates
and their respective clients or prospective clients; or (iii) assist or
encourage any other person in carrying out the foregoing.
(e)    Employee Non-Solicitation. During the period of time the Participant
continues to be employed by the Company or any of its Affiliates, and for a
period of twelve (12) months following the termination of the Participant’s
employment for any reason, the Participant agrees that the Participant will not
(directly or indirectly, for himself/herself or on behalf of or in conjunction
with any other person, company, partnership, corporation, business, group or
other entity) employ, hire, solicit, recruit or assist in the solicitation or
recruitment of any person who is then employed or engaged as an employee,
consultant, or independent contractor by the Company or any of its Affiliates or
encourage any employee, consultant or independent contractor of the Company or
any of its Affiliates to leave the employment of or cease to perform services
for the Company or any of its Affiliates.
(f)    Non-Disparagement. The Participant agrees that the Participant will not
at any time, whether orally or in writing, make any false, defamatory or
disparaging statements about the Company, its Affiliates, the officers or
directors of the Company or its Affiliates, or the business, products or
services of the Company or its Affiliates, that are reasonably likely to cause


11



--------------------------------------------------------------------------------





damage to the Company, its Affiliates or the officers or directors of the
Company or its Affiliates. Nothing in this Section 11(f) shall limit the ability
of the Participant to provide truthful testimony as required by law or any
judicial or administrative process.
(g)    Cooperation Following Employment. The Participant agrees to cooperate
with the Company and its Affiliates following the termination of the
Participant’s employment for any reason by making himself/herself reasonably
available to testify on behalf of the Company and its Affiliates in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to assist the Company and its Affiliates in any such action, suit, or
proceeding, by providing information and meeting and consulting with the
Company’s and its Affiliates’ representatives or counsel as requested; provided,
however that such cooperation or participation does not materially interfere
with the Participant’s then current professional activities. The Company agrees
to reimburse the Participant, on an after-tax basis, for all expenses actually
incurred in connection with the Participant’s provision of testimony or
assistance.
(h)    Forfeiture of Severance and Other Payments in Event of Breach. The
Participant acknowledges and agrees that no severance, awards or other payments
to the Participant pursuant to this Grant Notice or any other agreement with or
plan, program, policy or practice of the Company or any of its Affiliates,
including but not limited to any employment agreement or equity award agreement
between the Participant and the Company or any of its Affiliates, shall be due
or payable to the Participant on or following the date that the Participant
first breaches any provision(s) of this Section 11. The Participant acknowledges
and agrees that the rights and remedies of the Company and its Affiliates under
this Section 11(h) shall be in addition to, and shall in no way limit, any and
all other rights and remedies to which the Company and its Affiliates are
entitled under applicable law.
(i)    Equitable Relief and Intended Third Party Beneficiaries. The Participant
acknowledges and agrees that the Company’s and its Affiliates’ remedies at law
for a breach or threatened breach of any of the provisions of this Section 11
would be inadequate and any such breach would cause irreparable harm, and, in
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company and
its Affiliates, without posting any bond (to the extent permitted by applicable
law), shall be entitled to obtain equitable relief in any state or Federal court
of or in the State of New York in the form of specific performance, temporary
restraining order, temporary, preliminary or permanent injunction or any other
equitable remedy which may then be available. Each Affiliate of the Company is
an intended third party beneficiary of this Section 11 and may enforce its terms
as if it was a party hereto.
(j)    Court Modification. It is expressly understood and agreed that although
the Participant and the Company consider the restrictions contained in this
Section 11 to be reasonable, if a judicial determination is made by a court of
competent jurisdiction that the time period or geographic scope or any other
restriction contained in this Section 11 is invalid or unenforceable for any
reason, the provisions of this Section 11 shall not be rendered void but shall
be deemed reformed or modified only to the extent necessary to render them valid
and enforceable in all respects. Alternatively, if any court of competent
jurisdiction finds that any


12



--------------------------------------------------------------------------------





restriction contained in this Section 11 is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.
(k)    Tolling During Periods of Breach. The Participant acknowledges and agrees
that the Participant’s obligations under Sections 11(c), (d) and (e) shall be
tolled during any period that the Participant is in breach of any of the
obligations under Sections 11(c), (d) and/or (e) so that the Company and its
Affiliates are provided with the full benefit of the restrictive periods set
forth therein (i.e., any period during which the Participant is in breach of any
of the obligations under Sections 11(c), (d) and/or (e) will not count toward
the 12-month post-employment restrictive periods set forth in Sections 11(c),
(d) and/or (e)).
(l)    Survival of Covenants. The restrictive covenants and other obligations
set forth in this Section 11 shall survive any change in the Participant’s
compensation, position, title, and duties and/or the termination of the
Participant’s employment.
(m)    No Arbitration of Claims. Notwithstanding the terms of this Grant Notice
or any other agreement between the Participant and the Company or any of its
Affiliates to the contrary, neither the Participant nor the Company or any of
its Affiliates shall have the right to compel resolution of any claim arising
under this Section 11 through arbitration or any other non judicial process.
(n)    Other Agreements. The restrictive covenants and other obligations on the
part of the Participant set forth in this Section 11 shall be construed
independent of any other agreement which the Company or any of its Affiliates
and the Participant may have, and the existence of any claim or cause of action
by the Participant against the Company or any of its Affiliates, whether
predicated upon a provision of this Section 11 or otherwise, shall not
constitute a defense to the enforcement by the Company or any of its Affiliates
of any covenant or restriction in this Section 11. In addition, any restrictive
covenants and other similar obligations of the Participant contained in any
other agreement between the Company or any of its Affiliates and the Participant
remain in full force and effect in accordance with their terms, and shall not be
superseded or otherwise affected by this Grant Notice.
12.    Withholding. In the event that prior to any applicable Vesting Date
hereunder the Participant has not provided the Company with notice (which may be
by written notice or by an election made via the website operated by the
Administrator) (the “Payment Notice”) to the effect that the Participant will
provide the Company (or the Administrator on the Company’s behalf) payment of
the amount, if any, deemed necessary by the Company in its reasonable discretion
to enable the Company and its Affiliates to satisfy the minimum federal, foreign
or other tax withholding or similar obligations of the Company and its
Affiliates with respect to the vesting and payment of shares of Common Stock on
such Vesting Date (and/or any other items which may be distributable to the
Participant on the Vesting Date pursuant to Section 6 hereof), or in the event
the Participant provides the Payment Notice but does not deliver payment of the
appropriate amount to the Company (or the Administrator on the Company’s behalf)
by such Vesting Date, then the Company shall satisfy the minimum federal,
foreign or other tax withholding or similar obligation of the Company and its
Affiliates with respect to such vesting and/or settlement by withholding the
number of whole shares of Common Stock (on and valued


13



--------------------------------------------------------------------------------





as of the Vesting Date) (and/or other items which may be distributable or
creditable to the Participant on the Vesting Date pursuant to Section 6 hereof)
sufficient to satisfy such minimum withholding and other obligations. In the
event the Committee elects to have the Company settle any payment in cash in
accordance with Section 4(d), the Company shall withhold from such cash payment
amounts sufficient to satisfy the federal, foreign or other tax withholding or
similar obligations of the Company and its Affiliates.
13.    Notices. All notices or other communications to be given or delivered in
connection with this Grant Notice shall be either in electronic format or in
writing and shall be deemed to have been properly served if delivered
electronically, personally, by courier, or by certified or registered mail,
return receipt requested and first class postage prepaid, in the case of notices
to the Company, to the attention of Human Resources, at the Company’s offices at
133 Boston Post Road, Weston, MA 02493, and in the case of notices to the
Participant, to the Participant’s last known address (as noted in the
Participant’s personnel file) or such other addresses (including any electronic
email addresses) as the recipient party has specified by prior notice to the
sending party. All such notices and communications shall be deemed received upon
the actual delivery thereof in accordance with the foregoing.
14.    Binding Effect; Headings; Status. This Grant Notice shall be binding upon
and shall inure to the benefit of the Company, the Participant and their
respective successors and permitted assigns. The subject headings of Sections
are included for the purpose of convenience only and shall not affect the
construction or interpretation of any of the provisions of this Grant Notice.
The Participant’s rights under this Grant Notice shall at all times that such
rights exist represent a general obligation of the Company. The Participant
shall be a general creditor of the Company with respect thereto and shall not
have a secured or preferred position with respect thereto. Nothing in this Grant
Notice or the Plan shall be deemed to create an escrow, trust, custodial account
or fiduciary relationship of any kind.
15.    Non-Assignability, Etc. The Participant’s rights and obligations under
this Grant Notice are not assignable or transferable except upon the
Participant’s death to a beneficiary designated by the Participant in a written
beneficiary designation filed with the Company or, if no duly designated
beneficiary shall survive the Participant, pursuant to the Participant’s will
and/or by the laws of descent and distribution. Any and all such rights and
obligations shall not be subject to anticipation, alienation, sale, transfer,
encumbrance except as otherwise expressly permitted herein. This Grant Notice
will bind and inure to the benefit of and be enforceable by the Participant, the
Company, the Company’s successors and assigns and the Participant’s estate,
heirs and legal representatives (as applicable).
16.    Securities Laws; Insider Trading. The Committee may from time to time
impose any conditions on this Award and shares of Common Stock as it deems
necessary or advisable to ensure that the Plan, this Grant Notice and the
issuance and resale of any securities comply with all applicable securities
laws, including without limitation the Securities Act and Rule 16b-3 under the
Exchange Act. Such conditions may include, among other things, the requirement
that certificates for shares of Common Stock to be issued to the Participant
hereunder contain a restrictive legend in such form and substance as may be
determined by the Committee. Without limiting the foregoing, it is understood
that Affiliates of the Company may resell Common Stock


14



--------------------------------------------------------------------------------





only pursuant to an effective registration statement under the Securities Act,
pursuant to Rule 144 under the Securities Act, or pursuant to another exemption
from registration under the Securities Act. The Participant understands and
agrees that any and all transactions involving shares of Common Stock or other
securities of the Company must comply with applicable laws, rules, regulations
and policies, including but not limited to the Company’s policy regarding
insider trading, which policy, among other things, prohibits transactions
involving shares of Common Stock or other securities of the Company by
individuals who have material non-public information relating to the Company.
17.    General. This Grant Notice shall be deemed to be an Award Agreement as
defined in the Plan. Except as otherwise provided in Section 11(n), this Grant
Notice constitutes the entire understanding of the legal obligations between the
parties with respect to the subject matter hereof and controls and supersedes
any prior understandings, agreements or representations by or between the
parties, written or oral with respect to its subject matter, including but not
limited to the provisions of any and all employment agreements, term sheets and
offer letters. The Participant has not relied on any representation not set
forth in this Grant Notice.
18.    Governing Law; Disputes; WAIVER OF JURY TRIAL. This Grant Notice shall be
governed by and construed under the substantive laws of the State of New York,
without regard to the choice of law principles of any forum. Except as otherwise
provided in Sections 11(i), 11(j) and 11(m) hereof, in the event that any
dispute arises between the Company and the Participant regarding or relating to
this Grant Notice or this Award, AND IN LIEU OF LITIGATION AND A TRIAL BY JURY,
the parties consent to resolve such dispute through mandatory arbitration in New
York City under the then prevailing rules of the Judicial Arbitration and
Mediation Services (“JAMS”), before a single arbitrator mutually agreed to by
the parties, or, if an arbitrator has not been agreed upon by the 60th day of
the demand for arbitration by either party, appointed by JAMS. The parties
hereby consent to the entry of judgment upon award rendered by the arbitrator in
any court of competent jurisdiction. The parties acknowledge and agree that, in
connection with any such arbitration and regardless of outcome, (a) each party
shall pay all of its own costs and expenses, including without limitation its
own legal fees and expenses, and (b) joint expenses shall be borne equally among
the parties. Notwithstanding the foregoing, the arbitrator may cause the losing
party to pay to the winning party (each as determined by the arbitrator
consistent with its decision on the merits of the arbitration) an amount equal
to any reasonable out-of-pocket costs and expenses incurred by the winning party
with respect to such arbitration (as may be equitably determined by the
arbitrator).
19.    Severability. If any provision of this Grant Notice as applied to any
other provision of this Grant Notice or to any circumstance is adjudged by a
court to be invalid or unenforceable, that provision will in no way affect any
other provision of this Grant Notice, the application of that provision under
any other circumstance, or the validity or enforceability of this Grant Notice.
20.    Section 409A. This Grant Notice and this Award are intended to comply
with Section 409A of the Code or an exemption thereunder and shall be construed
and interpreted in a manner that is consistent therewith. Notwithstanding the
foregoing, the Company makes no


15



--------------------------------------------------------------------------------





representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code, and in no event shall any of the Company,
its Affiliates or their respective directors, officers, employees or advisors be
held liable for any taxes, interest or other amounts owed by the Participant as
a result of the application of Section 409A of the Code.
21.    Amendment. This Grant Notice may be unilaterally amended by the Company
without the Participant’s consent as provided in the Plan or to conform the
Grant Notice to any changes required by the Administrator or as a result of the
change of Administrator.
22.    Acknowledgements. The Participant acknowledges that the Participant has
carefully reviewed this Grant Notice, that the Participant has had an
opportunity to consult with counsel of the Participant’s choice, that the
Participant has entered into this Grant Notice freely and voluntarily and
without reliance on any promises not expressly contained herein, that the
Participant has been afforded an adequate time to review carefully the terms
hereof, and that this Grant Notice will not be deemed void or voidable by claims
of duress, deception, mistake of fact, or otherwise. The principle of
construction whereby all ambiguities are to be construed against the drafter
will not be employed in the interpretation of this Grant Notice.
23.    Deadline for Acceptance of Grant Notice. The deadline for accepting this
Grant Notice is 15 business days following the date of the email notifying the
Participant of the availability of this Grant Notice on the website of the
Administrator; if the Participant does not accept this Grant Notice by such
deadline (by clicking the “Accept” button associated with this Grant Notice on
the website of the Administrator), then this Award evidenced by this Grant
Notice will be cancelled and forfeited.


16

